DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more tension members and structural member (claims 7 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20: there appears to be some errors in the recitation of how the sidewalls are arranged.   Below is how the examiner believes that the claim should be interpreted:
second side wall lying flat along the first side wall;
third side wall lying flat along the second side wall
fourth side wall lying flat along the third side wall


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,8,12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furtner (EP 1733975, English translation of record).
Regarding claim 1: Furtner discloses a bin assembly, comprising: a base (1, fig 1) having a top board (14, fig 10) with an upper surface and a lower surface (figs 10 and 22); a first set of side walls (2) detachably coupled to the top board, the first set of side walls including a first side wall having a securing member (27) designed to engage the lower surface of the top board (fig 22); a second set of side walls (3) detachably coupled to the upper surface, the second set of side walls including a second side wall having a pin member (10) depending therefrom and designed to engage an aperture (figs 14 & 15) formed in the upper surface of the top board; a first interlocking member (20, figs 6 & 20, ¶0036) disposed along an inner surface of the first side wall; and a second interlocking member (15, figs 16, 20, 21) disposed along an inner surface of the second side wall, the second interlocking member being designed to engage the first interlocking member (¶0036, figs 16,20,21).
Regarding claim 2: Furtner discloses that wherein the base includes a pallet (figs 1 and 2).
Regarding claim 4: Furtner discloses wherein the top board includes a polymeric material (¶0026, i.e. plastic).
Regarding claim 8: Furtner discloses wherein the first side wall includes a polymeric material (¶0026, i.e. plastic).
Regarding claim 12: Furtner discloses wherein the first set of side walls includes two side walls (figs 1 and 2).
Regarding claim 13: Furtner discloses wherein the second set of side walls includes two side walls (figs 1 and 2).
Regarding claim 14: Furtner discloses wherein the securing member includes a hook (figs 6 and 22; element 27 is hooked shaped and functions as a hook).
Regarding claim 15: Furtner discloses wherein the lower surface of the top board includes a rib (i.e. extending portion of 14 that engages hook 27, fig 22), and wherein the securing member is designed to engage the rib.
	Regarding claim 16: Furtner discloses wherein the securing member includes a hook (figs 6 and 22; element 27 is hooked shaped and functions as a hook).
	Regarding claim 17: Furtner discloses wherein the first interlocking member includes a first flange (figs 6 and 20).
	Regarding claim 18: Furtner discloses wherein the second interlocking member includes a second flange (figs 4 and 20).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oestreich (EP 0286271).
Regarding claim 20: see the above §112 discussion which is incorporated herein. Oestreich discloses a kit, comprising: a composite pallet (21); a first side wall (33) designed to be detachably coupled to the composite pallet, the first side wall lying flat along the composite pallet (fig 4, col. 13 ll. 1-18); a second side wall (33) designed to be detachably coupled to the composite pallet, the second side wall lying flat along the first side wall (fig 4, col. 13 ll. 1-18); a third side (37) wall designed to be detachably coupled to the composite pallet, the third side wall lying flat along the second side wall (fig 4, col. 13 ll. 1-18); a fourth side wall (37) designed to be detachably coupled to the composite pallet, the fourth side wall lying flat along the third side wall (fig 4, col. 13 ll. 1-18); and wherein the composite pallet, the first side wall, the second side wall, the third side wall, and the fourth side wall form an assembly (figs 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furtner, as applied to claim 1 above, in view Hawley (US 2015/0151506).
Regarding claim 5-7: Furtner, as applied above, discloses all of the claimed limitations except that the top board includes a plurality of glass fiber reinforcements disposed therein; and wherein the top board includes one or more of a tension member and a structural member.
Hawley, however, discloses a structural article, which can take the form of composite container panels (fig 7), that includes a plurality of glass fiber reinforcements (i.e. a fiber dispersion, ¶¶0024,0038) disposed therein; and wherein the article includes one or more of a tension member (30, ¶0024,fig 7) and a structural member (40, ¶0024, fig 7).  Hawley teaches that the mechanical properties of the composite article are improved with the addition of said elements (see e.g., ¶0024).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the top board of Furtner to include said elements of Hawley, so as to improve the mechanical properties of the top board.
Regarding claims 9-11:   Furtner, as applied above, discloses all of the claimed limitations except that the first side wall includes a plurality of glass fiber reinforcements disposed therein; and wherein the first side wall includes one or more of a tension member and a structural member.
Hawley, however, discloses a structural article, which can take the form of composite container panels (fig 7), that includes a plurality of glass fiber reinforcements (i.e. a fiber dispersion, ¶¶0024,0038) disposed therein; and wherein the article includes one or more of a tension member (30, ¶0024,fig 7) and a structural member (40, ¶0024, fig 7).  Hawley teaches that the mechanical properties of the composite article are improved with the addition of said elements (see e.g., ¶0024).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the first side wall of Furtner to include said elements of Hawley, so as to improve the mechanical properties of the top board.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emery (US 4,000,827) in view of Brandt (US 9,340,320).
Regarding claim 19: Emery discloses a bin (10), comprising: a pallet; wherein the pallet includes a first top board (11) with a first upper surface and a first lower surface; wherein the first lower surface includes a first rib and second rib (27); wherein the pallet includes a first side wall (12) designed to be detachably coupled to the pallet, the first side wall having a first securing member (64) designed to engage the first rib; a second side wall (14) designed to be detachably coupled to the pallet, the second side wall having a second securing member (64) designed to engage the second rib; a first interlocking member (72) disposed along the first side wall; and a second interlocking member (76) disposed along the second side wall, the second interlocking member being designed to engage the first interlocking member (see title, abstract, figs 1-7).
Emery does not explicitly disclose that the pallet is a composite or a second top board with a second upper surface and a second lower surface; wherein the second lower surface includes a second rib.
Brandt, however, discloses a composite pallet (col. 7 ll. 3-14) having a plurality of top boards (32,36, figs 3-5) with upper and lower surfaces.  Brandt teaches that the composite pallet may provide improved mechanical properties (col. 7 ll. 20-23).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the pallet of Emery to be composite and to have a plurality of top boards, as taught by Brandt, so as to provide improved mechanical properties of composites and to make it easier to repair the pallet.  A plurality of top boards would allow for a single small top board to be easily replaced without having to remove the entire top board surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,776,762 discloses a pallet with a plurality of top boards and composite blocks 50
US 20040129699 discloses a pallet container with detachable side walls
US 4,057,165 discloses a folding container

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733